Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 in the reply filed on 10/12/2021 is acknowledged.

Drawings
The drawings were received on 4/8/2020.  These drawings are accepted.

Claim Objections
Claims 11-15 are restricted claims that are not elected, and not cancelled. Such claims must be cancelled prior to placing the case in condition for allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 10 recites “A non-transitory, computer readable recording medium that records thereon a speaker recognizing program for causing a computer to execute the speaker recognizing method according to claim 1.” Claim 1 is a method while claim 10 is an apparatus or product, but claim 10 fails to recite the components found in the apparatus or product of claim 10. It is unclear and indefinite as to what limitations of the method are in the apparatus of claim 10 nor does the claimed language clearly indicate the components of the apparatus. For these reasons, claim 10 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Allowable Subject Matter
Claims 1-10 are allowed over prior art. Note: all objections and rejections must be overcome prior to placing the case in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LINDA WONG/Primary Examiner, Art Unit 2655